Name: Council Implementing Decision (CFSP) 2017/1103 of 20 June 2017 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision_IMPL
 Subject Matter: international affairs;  civil law;  Africa
 Date Published: 2017-06-21

 21.6.2017 EN Official Journal of the European Union L 158/46 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/1103 of 20 June 2017 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (1), and in particular Article 2c thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP. (2) On 17 May 2017, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 2127 (2013), added one person to the list of persons and entities subject to restrictive measures. On 24 May 2017, the Council adopted Implementing Decision (CFSP) 2017/901 (2) adding this person to the annex to Decision 2013/798/CFSP. (3) The information relating to this person should be completed and the Annex to Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2013/798/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 20 June 2017. For the Council The President H. DALLI (1) OJ L 352, 24.12.2013, p. 51. (2) Council Implementing Decision (CFSP) 2017/901 of 24 May 2017 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic (OJ L 138, 25.5.2017, p. 140). ANNEX The entry in the Annex to Decision 2013/798/CFSP concerning the person listed below is replaced by the following entry: 12. Abdoulaye HISSENE (alias: a) Abdoulaye IssÃ ¨ne; b) Abdoulaye Hissein; c) Hissene Abdoulaye; d) Abdoulaye IssÃ ¨ne Ramadane; e) Abdoulaye Issene Ramadan; f) Issene Abdoulaye) Date of birth: 1967 Place of birth: Ndele, Bamingui-Bangoran, Central African Republic Nationality: Central African Republic Passport No: CAR diplomatic passport No D00000897, issued on 5 April 2013 (valid until 4 April 2018) Address: a) KM5, Bangui, Central African Republic; b) Nana-Grebizi, Central African Republic Date of UN designation:17 May 2017 Other Information: HissÃ ¨ne was formerly the Minister of Youth and Sports as part of the Cabinet for the Central African Republic's former President Michel Djotodia. Prior to that, he was the head of the Convention of Patriots for Justice and Peace, a political party. He also established himself as a leader of armed militias in Bangui, in particular in the PK5 (3rd district) neighbourhood. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdoulaye HissÃ ¨ne was listed on 17 May 2017 pursuant to paragraphs 16 and 17(g) of resolution 2339(2017) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or impede the political transition process, or the stabilisation and reconciliation process or that fuel violence; and involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including MINUSCA, the European Union Missions and French operations which support them. Additional information: Abdoulaye HissÃ ¨ne and other members of the ex-SÃ ©lÃ ©ka collaborated with anti-balaka spoilers allied with former Central African Republic (CAR) President FranÃ §ois BozizÃ ©, including Maxime Mokom, to encourage violent protests and clashes in September 2015 as part of a failed coup attempt to bring down the Government while then-Transitional President Catherine Samba-Panza was attending the 2015 UN General Assembly. Mokom, HissÃ ¨ne, and others were indicted by the CAR government for various criminal offenses, including murder, arson, torture, and looting, stemming from the failed coup. Since 2015, HissÃ ¨ne had become one of the main leaders of armed militias located in the PK5 neighbourhood of Bangui which comprised more than 100 men. As such, he prevented the freedom of movement and the return of state authority in the area, including through illegal taxation of transportation and commercial activities. In the second half of 2015, HissÃ ¨ne acted as the representative of the ex-SÃ ©lÃ ©ka Nairobists in Bangui operating in a rapprochement with anti-balaka fighters under Mokom. Armed men under the control of Haroun Gaye and HissÃ ¨ne participated in the violent events which took place in Bangui between 26 September and 3 October 2015. Members of HissÃ ¨ne's group are suspected of having been involved in an attack on the 13 December 2015  the day of the constitutional referendum  on the vehicle of Mohamed Moussa Dhaffane, a leader of the ex-SÃ ©lÃ ©ka. HissÃ ¨ne is accused of orchestrating violence in Bangui's KM5 district that killed five, wounded twenty, and prevented residents from voting in the constitutional referendum. HissÃ ¨ne put the elections at risk by creating a cycle of retaliatory attacks between different groups. On 15 March 2016, HissÃ ¨ne was apprehended by the police at Bangui M'poko airport and transferred to the research and investigation section of the national gendarmerie. His militia subsequently released him, using force, and stole one weapon previously handed over by MINUSCA as part of an exemption request approved by the Committee. On 19 June 2016, following the arrest of Muslim traders by internal security forces at PK 12, militias of Gaye and HissÃ ¨ne kidnapped five national policemen in Bangui. On 20 June, MINUSCA attempted to release the policemen. Armed men under the control of HissÃ ¨ne and Gaye exchanged fire with the peacekeepers attempting to release the hostages. As a result, at least six individuals were killed and one peacekeeper was injured. On 12 August 2016, HissÃ ¨ne took the lead of a 6-vehicles convoy with heavily armed individuals. The convoy, which was fleeing Bangui, was intercepted by MINUSCA south of Sibut. En route to the North, the convoy exchanged fire with internal security forces at several checkpoints. The convoy was eventually stopped by MINUSCA 40 km south of Sibut. After multiple gunfights, MINUSCA captured 11 of the men, but HissÃ ¨ne and several others escaped. Individuals arrested indicated to MINUSCA that HissÃ ¨ne was the leader of the convoy whose objective was to reach Bria and participate in the Assembly of ex-SÃ ©lÃ ©ka groups organised by Nourredine Adam. In August and September 2016, the Panel of Experts travelled twice to Sibut in order to inspect the belongings of the convoy of HissÃ ¨ne, Gaye and Hamit Tidjani, seised by MINUSCA on 13 August. The Panel also inspected the ammunition seised in the house of HissÃ ¨ne on 16 August. Lethal and non-lethal military equipment was recovered in the six vehicles and from the apprehended individuals. On 16 August 2016, the Central Gendarmerie raided the home of HissÃ ¨ne in Bangui. More than 700 weapons were found. On 4 September 2016, a group of ex-SÃ ©lÃ ©ka elements coming from Kaga-Bandoro on six motor-bikes to pick up HissÃ ¨ne and his affiliates opened fire against MINUSCA next to DÃ ©koa. During this incident, one ex-SÃ ©lÃ ©ka fighter was killed, and two peacekeepers and one civilian were wounded..